Appeal by the defendant from a judgment of the Supreme Court, Queens County (Browne, J., at trial; Erlbaum, J., at sentencing), rendered November 21, 1996, convicting him of robbery in the first degree, robbery in the second degree, criminal possession of a weapon in the second degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
A trial court must allow counsel to hear the contents of a jury note and give counsel the opportunity to suggest responses to the note before the jury is returned to the courtroom (see, People v O’Rama, 78 NY2d 270; People v Heath, 234 AD2d 388). Here, as the People correctly concede, the trial court committed reversible error when it denied defense counsel’s specific application that counsel be permitted to hear the contents of the notes prior to the jury being returned to the courtroom, and that counsel be permitted to participate in formulating responses to the notes (see, People v Cook, 85 NY2d 928). O’Brien, J. P., Ritter, Thompson and Goldstein, JJ., concur.